Citation Nr: 0631853	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired bowel disorder.

2.  Entitlement to service connection for photosensitivity.  

3.  Entitlement to service connection for memory/cognitive 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disability 
claimed as cold weather intolerance.

6.  Entitlement to service connection for a dysphagia.

7.  Entitlement to service connection for a claimed gout-
like condition.

8.  Entitlement to service connection for a disability 
claimed as multiple hypersensitivities and allergies.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.

10.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
disability claimed as heartburn.

11.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
neck connection.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty for training in the United 
States Army National Guard from February 18, 1987 to July 2, 
1987 and from late July 1987 to early August 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.

The record shows that a November 2003 Board decision denied 
entitlement to service connection for a chronic acquired 
bowel disorder.  Thereafter, the veteran brought an appeal 
of the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2005, the Court 
set aside the November 

2003 Board decision and remanded the case to the Board to 
address the deficiencies noted at the Court, readjudication 
of the claim and the issuance of a new decision.  

He was offered another Board hearing since the presiding 
Veterans Law Judge at the March 2003 hearing was no longer 
available to participate in deciding his appeal.  He did not 
respond to the Board's May 2006 correspondence. 

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  Accordingly, the issue as it appeared in 
the November 2003 Board decision has been restated to 
conform to the Court order.

The issues of entitlement to service connection for a 
chronic bowel disorder on a de novo basis and the issues of 
service connection for photosensitivity, memory/cognitive 
disorder, tinnitus, a disability claimed as cold weather 
intolerance, dysphagia, a claimed gout-like condition, a 
disability claimed as multiple hypersensitivities and 
allergies, and the claims of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a skin disorder, a 
disability claimed as heartburn, and for a neck connection 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal a January1996 RO rating 
decision that denied entitlement to service connection for a 
bowel disorder.

2.  The evidence received since the January 1996 RO rating 
decision bears directly or substantially upon the specific 
matter of entitlement to service connection for a chronic 
bowel disorder, it is not cumulative or redundant, and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The January 1996 RO decision that denied the claim of 
entitlement to service connection for a bowel disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2006).

2.  New and material evidence having been received since the 
January 1996 decision regarding the claim of entitlement to 
service connection for a bowel disorder, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claim 
for service connection for hearing loss and to establish 
service connection for the disability.  The VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection.  Therefore, regardless of whether 
the requirements of the VCAA have been met in this case as 
to the requirements of new and material evidence, no harm or 
prejudice to the appellant has resulted since this 
determination is favorable to the veteran, to this extent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

The Board decision in November 2003 found that the 
probative, competent medical evidence of record is negative 
for any finding of a chronic bowel disorder in active 
military service or currently.  The Court decision noted 
that the merits adjudication was not appropriate in the 
absence of finding that the veteran had submitted new and 
material evidence to reopen the claim.  

According to the record as summarized in the VA Secretary's 
motion to the Court, the RO had denied the claim in January 
1996 based upon the record that showed no reference to any 
bowel abnormality during service.  There was the veteran's 
report of occasional constipation and frequent difficult 
indigestion, and rectal area pain in a February 1994 private 
medical report.  An April 1995 private medical report noted 
the veteran complained of irritable bowel syndrome (IBS) 
with alternating constipation and diarrhea.  A March 1995 
reported noted the veteran felt he had a problem with IBS 
and he had an assessment of abdominal pain probably 
secondary to main stool formation.  

According to the record on appeal to the Court, the RO 
received the application to reopen the claim in June 1997 
but the claim was not decided until August 2001 when the RO 
determined there was an absence of evidence other than the 
veteran's self assertion of a chronic bowel disorder.  Thus, 
the RO denied the claim on the basis that new and material 
evidence had not been submitted.  However, a VA examiner in 
May 1997 stated the three volume record was reviewed and 
that the veteran had been diagnosed with IBS.  The medical 
history in a February 2000 private examination did not 
mention any chronic bowel disorder or currently, and VA 
examinations in November 2000 and February 2001 did not 
mention a past or current bowel disorder including IBS.  
However an April 2001 VA report noted he had a history of 
IBS.  The veteran asserted in August 2001 that non-VA 
physicians gave the IBS diagnosis.  

According to the RO supplemental statement of the case in 
January 2002, a June 2001 clinical record entry noted the 
veteran had stomach upset when using Motrin and Naprosyn.  
In an April 2002 correspondence to the RO the veteran 
referred to medication he received from VA and implied it 
was causative in his bowel problem and other disorders.  
However, a May 2005 medical report did not refer to any 
chronic bowel disorder or IBS. 

The RO decision in January 1996 was based on evidence on 
file and may not be revised on the same factual basis in the 
absence of clear and unmistakable error.  38 C.F.R. 
§ 20.1103.  The Board accepts the VA Secretary's 
determination that the veteran's application to reopen the 
claim was received in 1997.  For applications to reopen 
filed prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000). 

"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), 
overruled in part by Hodge v. West, 155 F.3d 1356 
(Fed.Cir.1998); but see Anglin v. West, 203 F.3d 1343, 1347 
(2000) (recognizing that the Court's analysis in Evans 
remained intact save for a requirement that new and material 
evidence be so significant as to create a reasonable 
possibility that the outcome of the earlier, final decision 
would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The veteran provided an 
extensive amount of medical literature that supplemented the 
record of medical treatment.  At the Board however, he did 
not direct any testimony to the bowel disorder.  However, 
there is evidence new to the record that read fairly 
supports he diagnosis of a bowel disorder, specifically IBS 
which was an element not established at the time of the 
January 1996 RO decision.  Furthermore, there is more recent 
evidence tending to relate a bowel disorder to prescribed 
medication.  Thus, the claim now has a broader focus as 
another basis has been raised as a potentially applicable 
basis for service connection.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255, 1270-71 (Fed. Cir. 2000) and Molloy v. Brown, 9 
Vet. App. 513 (1996).  

New and material evidence must be probative of the 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  The Board must assess the probity of newly 
submitted evidence before a case is reopened.  See Evans, 9 
Vet. App. at 283-84 (defining materiality as probative of 
the issues at hand); see also Justus, 3 Vet. App. at 513 
(classifying credibility and weight as issues of fact to be 
determined after reopening, and materiality to be determined 
before reopening).   As stated, the specified basis for the 
denial in January 1996 was, in essence, that the record did 
not show current evidence of bowel disorder.  That element 
has been satisfied with the 1997 VA examiner's statement 
that the veteran was diagnosed with IBS.  The Board views 
the statement in the context of the examiner's review of the 
record, rather than simply a recitation of the veteran's 
self-reported history.  Furthermore the veteran indicated 
the diagnosis was made by non-VA physicians which places VA 
on notice of potentially significant evidence that does not 
appear to be a part of the multi volume record. 

Thus, the record as it stands is supplemented with competent 
medical evidence supporting the claim, which read reasonably 
includes a claim of secondary service connection.  
Collectively, the recent medical and competent lay testimony 
serves as the predicate to reopen a claim under section 5108 
when viewed with other evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, and the benefit of the doubt doctrine does 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a chronic 
acquired bowel disorder, the appeal is granted to this 
extent only. 


REMAND

As noted above, the veteran's claim of entitlement to 
service connection for a chronic bowel disorder has been 
reopened and will be considered by VA on the merits.  Upon 
consideration of this evidence, the Board finds that the 
record does not contain sufficient competent medical 
evidence to decide the veteran's claim for service 
connection at this time.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  See also McLendon v. Nicholson, No. 04-185 (U.S. 
Vet. App. June 5, 2006), explaining Duenas v. Principi, 18 
Vet. App. 514, 519-20 (2004).  

Therefore, this case will be remanded for the purpose of 
obtaining a medical opinion on the question of the precise 
diagnosis for a bowel disorder and its relationship to 
military service or on a secondary basis to prescribed 
medication.  

The issues of service connection for photosensitivity, 
memory/cognitive disorder, tinnitus, a disability claimed as 
cold weather intolerance, dysphagia, a claimed gout-like 
condition, a disability claimed as multiple 
hypersensitivities and allergies, and the claims of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a skin 
disorder, a disability claimed as heartburn, and for a neck 
connection were addressed in a January 2006 RO rating 
decision.  

The record shows the RO received a notice of disagreement 
(NOD) in February 2006.  Where there has been an initial RO 
adjudication of a claim and a NOD is filed in response to 
the RO determination, the claimant is entitled to a 
statement of the case (SOC), and the Board is obligated to 
insure that the procedural step is completed, thus requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Information in VACOLS does not show the RO has as yet issued 
a SOC, although the NOD has been acknowledged.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be asked to identify all 
medical treatment for a bowel disorder, 
including IBS at any time prior to, during or 
since military service.  The RO should assist 
the veteran in obtaining all relevant medical 
evidence.  If records sought are not obtained, 
the RO should notify the veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. Once obtained, all records 
must be permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be scheduled for 
an examination by a physician with competence in 
bowel disorders, to include on a fee basis if 
necessary.  With regard to the service 
connection claim, based on a review of the 
medical evidence, the physician must provide a 
diagnosis for any chronic bowel disability 
found.  For any diagnosis of a chronic bowel 
disability, the examiner should provide a 
medical opinion as to whether it is at least as 
likely as not that such disability is related to 
service on any basis, or if not so related, 
whether it is at least as likely as not that the 
bowel disorder is related to VA prescribed 
medication.  All factors upon which the medical 
opinion is based must be set forth for the 
record.

3. When the above development has been completed 
and the RO has complied with the notice and duty 
to assist provisions of 38 C.F.R. § 3.159, to 
include the appropriate time period for receipt 
of additional information or evidence, the RO 
should review the expanded record and 
readjudicate the issue of service connection for 
a chronic bowel disorder de novo.  If any 
benefit sought remains denied, a supplemental 
statement of the case (SSOC) should be issued 
and the veteran and his representative should be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
appellate review.  The SSOC must contain notice 
of all relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). 
              
4.  The veteran should be issued a SOC addressing the 
rating decision  in January 2006 wherein the RO denied 
entitlement to service connection for 
photosensitivity, memory/cognitive disorder, tinnitus, 
a disability claimed as cold weather intolerance, 
dysphagia, a claimed gout-like condition, a disability 
claimed as multiple hypersensitivities and allergies, 
and denied reopening the claims of entitlement to 
service connection for a skin disorder, a disability 
claimed as heartburn, and for a neck connection.  The 
veteran should be advised of the need to timely file a 
substantive appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


